Table of Contents United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ X ] ANNUAL REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 [] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number001-15931 SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC. (Name of registrant in its charter) Florida (State or other jurisdiction of incorporation or organization) 59-3404233 (I.R.S. Employer Identification No.) Kuanggong Road and Tiyu Road 10th Floor, Chengshi Xin Yong She, Tiyu Road, Xinhua District, Pingdingshan, Henan Province, China 467000 (Address of principal executive offices) Issuer’s telephone number+86-3752882999 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.001 par value The Nasdaq Stock Market Securities registered pursuant to Section 12(g) of the Act: Common Stock - $0.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[] Yes [x] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.[] Yes [x] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the last 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] (The registrant is not yet subject to this requirement.) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [x] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer []Accelerated filer [] Non-accelerated filer [] Smaller reporting company [x] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes[x] No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $3.5 million at June 30, 2009. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of March 23, 2010 the number of shares of the registrant’s classes of common stock outstanding was 20,871,192. List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part 1, Part II, etc.) into which the document is incorporated:(1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933.The listed documents should be clearly described for identification purposes. Table of Contents CONTENTS Page Note Regarding Forward-Looking Statements 3 Part 1 Item 1 Business 4 Item 1A Risk Factors 12 Item 1B Unresolved Staff Comments 12 Item 2 Properties 12 Item 3 Legal Proceedings 13 Part II Item 5 Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 14 Item 6 Selected Financial Data 17 Item 7 Management’s Discussion and Analysis of Financial Condition and Results Of Operations 17 Item 7A Quantitative and Qualitative Disclosures About Market Risk 26 Item 8 Financial Statements and Supplementary Data F-1 to F-39 Item 9 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 27 Item 9A Controls and Procedures 27 Item 9B Other Information 29 Part III Item 10 Directors, Executive Officers and Corporate Governance 31 Item 11 Executive Compensation 36 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 38 Item 13 Certain Relationships and Related Transactions and Director Independence 39 Item 14 Principal Accountant Fees and Services 41 -2- Table of Contents NOTE REGARDING FORWARD LOOKING STATEMENTS Certain information contained herein constitutes “forward-looking statements,” including without limitation statements relating to goals, plans and projections regarding the registrant’s financial position and the registrant’s business strategy.The words or phrases “would be,” “will allow,” “intends to,” “may result,” “are expected to,” “will continue,” “anticipates,” “expects,” “estimate,” “project,” “indicate,” “could,” “potentially,” “should,” “believe,” “considers” or similar expressions are intended to identify “forward-looking statements”, as well as all projections of future results of operations or earnings.Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results or achievements of the registrant to be materially different from any future results or achievements expressed or implied by such forward-looking statements. The registrant does not undertake any responsibility to release publicly any revisions to these forward-looking statements to take into account events or circumstances that occur after the date of this filing.Additionally, the registrant does not undertake any responsibility to update you on the occurrence of any unanticipated events that may cause actual results to differ from those expressed or implied by the forward-looking statements contained in this filing.Please read carefully the risk factors disclosed in this report and in other filings the registrant make with the Securities and Exchange Commission. NOTE REGARDING FINANCIAL INFORMATION Unless otherwise specified, all financial information is in U.S. dollars. -3- Table of Contents PART I Item 1.Description of Business Transaction with Top Favour Limited and the Shareholders of Top Favour Limited On December 30, 2009, the registrant’s shareholders approved a Plan and Agreement of Share Exchange, dated July 17, 2009 (the “Exchange Agreement”), with Top Favour Limited, a British Virgin Islands international business company (“Top Favour”), pursuant to which, on the terms and subject to the conditions set forth therein, the registrant (formerly named “Ableauctions.com, Inc.”) agreed to acquire all of the outstanding capital stock of Top Favour in exchange for the issuance of 3,117,952 shares of its common stock to the shareholders of Top Favour (the “Acquisition”).The Acquisition was consummated at 5:00 p.m. Pacific time on February 5, 2010 (the “Closing Date”). The Closing Date of the Acquisition is sometimes referred to in this report as the “Change of Control Date”.On the Change of Control Date of February 5, 2010: · The registrant ceased operating its historical auctions and real estate-related businesses, described below; · The registrant changed its name from “Ableauctions.com, Inc.” to “SinoCoking Coal and Coke Chemical Industries, Inc.” to reflect the business of Top Favour, a coal and coke producer in Central China; · All of the registrant’s directors and officers prior to the Acquisition resigned, and successor officers and directors designated by Top Favour Limited were appointed to the board and management; · All of the pre-Acquisition assets of the registrant (e.g. relating to online auctions, liquidation, real estate services, finance and development) were transferred to a liquidating trust (the “Liquidating Trust”); these assets included the capital stock of the registrant’s pre-Acquisition subsidiaries; · The Liquidating Trust assumed all of the registrant’s pre-Acquisition liabilities; · Top Favour Limited and its controlled companies and subsidiaries became controlled companies and subsidiaries of the registrant; · The business, operations and assets of Top Favour Limited (e.g., production of coal and coke) became the sole business, operations and assets of the registrant. Liquidation of Registrant’s Former Business The operations of the registrant’s former pre-Acquisition subsidiaries, now held by the Liquidating Trust, are in the process of being wound down and will eventually be liquidated.Any proceeds from the liquidation which remain after the payment of liabilities and expenses relating to the liquidation will be distributed by the Liquidating Trust to the shareholders of record prior to the consummation of the Acquisition. -4- Table of Contents Accounting Effect of Acquisition Due to the fact that the pre-Acquisition shareholders of Top Favour have received majority voting rights in the combined entity resulting from the Acquisition, and Top Favour’s officers and directors have been appointed as executive officers and directors of the registrant upon the completion of the Acquisition, the Acquisition is deemed to be a reverse acquisition and recapitalization.In accordance with the Accounting and Financial Reporting Interpretations and Guidance prepared by the staff of the U.S. Securities and Exchange Commission, the registrant (the legal acquirer) is considered the accounting acquiree and Top Favour (the legal acquiree) is considered the accounting acquirer.The consolidated financial statements of the combined entity will be in substance be those of Top Favour and its subsidiaries and controlled companies, with the assets and liabilities, and revenues and expenses of the registrant being included effective from the date of the consummation of the Acquisition on February 5, 2010.The registrant is deemed to be a continuation of the business of Top Favour.The outstanding stock of the registrant prior to the Acquisition will be accounted for at their net book value and no goodwill will be recognized. Note Regarding Change in Fiscal Year As of the date of this report, the registrant has a fiscal year ending December 31.Top Favour Limited (the entity acquired in the Acquisition) maintains a fiscal year ending June 30.The registrant intends to change its fiscal year end to June 30 as soon as practicable. Overview This 2009 annual report on Form 10-K relates to the registrant’s business as constituted and operated in the twelve month period ending December 31, 2009.The following discussion describes the registrant’s business prior to the Change of Control Date and consummation of the Acquisition.As noted above, the registrant ceased operating the former auctions and real estate-related businesses on February 5, 2010.Unless otherwise indicated, or unless the context requires otherwise, the business, operations and financial results described and discussed in this report refer to the pre-Acquisition business, operations and financial results of the registrant, then known as Ableauctions.com, Inc. Prior to the Acquisition, the registrant provided liquidation and merchandizing services along with auction and point-of-sale technology to businesses to assist them with managing the sale of their products.For several years the registrant provided the online auction technology and point-of-sale services directly to its customers, but effective June 8, 2009, the registrant licensed its point-of-sale and online auction operations to third parties to provide these services. The registrant also provided mortgages and loans to individuals and companies, and developed real estate.The registrant classified its business interests into four reportable segments: the auction, liquidation and technology business, which consisted principally of liquidation and merchandizing services; loans, which consisted of mortgages and loans; real property and property development, which consisted principally of properties held for development; and a segment the registrant called “other” which encompassed its corporate activities such as investor and public relations and the management of cash and marketable securities held for investment. -5- Table of Contents Auction, Liquidation and Technology Segment Liquidation Services.Prior to the Acquisition, the registrant sold merchandise through its Unlimited Closeouts and Ableauctions’ liquidation stores located in California and British Columbia.The registrant also generated revenues by providing online inventory brokerage services. Auction Broadcast Services.Prior to May 21, 2009, the registrant broadcasted business and industrial auctions over the Internet for auctioneers and members of the National Auctioneers Association (NAA).These auctionswere facilitated using its proprietary technology through NAA’s website www.naalive.com. Additionally, the registrant directly broadcast antique and collectible auctions over the Internet for numerous galleries and auction houses throughout the world.Prior to December 31, 2008, these auctions were facilitated using eBay’s live auction technology.Beginning on January 1, 2009, these auctions were facilitated using the registrant’s proprietary technology.The registrant also provided auction-related products and services for a fee.As discussed in the section below entitled “Auction Broadcast Services - iCollector”, on May 21, 2009 the registrant licensed this technology to ABC Live Auction World Ltd.In exchange for the transfer, the registrant held the right to receive the greater of50% of the net profits or 10% of the net auction revenue earned by ABC.In conjunction with the transfer, ABC hired from the registrant those employees who were responsible for supporting these services. Point-of-Sale (POS) Services.Through its subsidiary, Rapidfusion Technologies, Inc., the registrant sold, installed and supported its proprietary point-of-sale (POS) sales processing and reporting systems.As discussed in the section below entitled “Auction Broadcast Services – Point of Sale (POS) Software and Services”, on June 8, 2009 the registrant licensed the POS operationsto Pacific Amber Technologies Inc.In exchange for the transfer, the registrant had the right to receive 50% of the net profits realized from the operations or 5% of gross profits from the point-of-sale revenues, whichever is greater.In conjunction with the transfer, Pacific Amber Technologies Inc. hired from the registrant those employees who were responsible for supporting those products and services. Real Property Development and Lending Segments The registrant’s former wholly owned subsidiary, Axion Investment Corporation, developed real estate and made short term loans. As of December 31, 2009, the registrant’s loan and real estate segments included the following investments: Investment Amount Loans $ Real Property $ Real Property held for development $ Investment in joint venture $ Investment in Surrey City Central Holdings Ltd. $ The registrant used the income earned by these investments to support its auction and liquidation operations when the registrant deemed it was necessary to do so. -6- Table of Contents Other Segment During 2009, the registrant managed its corporate and public company affairs and all related activities such as investor and public relations and the management of its cash and marketable securities held for investment. History The registrant was incorporated under the laws of the state of Florida as J. B. Financial Services, Inc. on September 30, 1996.The registrant changed its name to Ableauctions.com, Inc. on July 19, 1999.From the date of its incorporation until August 24, 1999, the registrant had no material business and no material revenues, expenses, assets or liabilities. On August 24, 1999, in exchange for shares of its common stock and cash, the registrant acquired all of the assets and the business operations of Able Auctions (1991) Ltd., a British Columbia corporation engaged in the business of auctioning used equipment, office furnishings and other merchandise.The registrant acquired all of the issued and outstanding common stock of Able Auctions (1991) Ltd. from Dexton Technologies Corporation, a British Columbia corporation.Its intent in acquiring the assets and business operations of Able Auctions (1991) Ltd. was to expand its bricks and mortar operations and to develop an on-line auction technology. Because of the significant costs related to traditional auction businesses, such as maintaining a physical auction site and employees necessary to staff the auctions, the registrant decided to abandon its plan to expand its bricks and mortar operations through continued acquisitions of auction businesses.At the end of 2009, the registrant no longer operated its bricks and mortar auction businesses. While its business evolved away from conducting auctions through bricks and mortar operations, the registrant expanded its on-line auction operations and branched out into excess inventory liquidation. Liquidation Services During 2009, most of the registrant’s business involving the liquidation of excess inventory was carried out by its wholly owned subsidiary, Unlimited Closeouts, Inc., which contacted major manufacturers and importers to purchase overstocks, order cancellations and discontinued products.Unlimited Closeouts then sold the merchandise to major retail chains, other resellers or the public. The registrant earned commissions ranging from 10% to 25% on the inventory that the registrant sold.During the 2009 fiscal year, revenue from its liquidation business totaled $1,267,582, or approximately 6% of all the revenue the registrant earned. Auction Broadcast Services Until May 21, 2009, the registrant provided technology and related services to auction houses and galleries to enable them to broadcast auctions live over the Internet through the use of its proprietary technology. The registrant also developed technology that managed the “back-end” of an auction, enabling auctioneers to run auctions more efficiently, providing them with tools to automate invoicing, collect payment, track lot popularity, view bidder statistics and demographics, and print graphic reports. -7- Table of Contents iCollector Prior to May 21, 2009, the registrant broadcasted auctions live over the Internet through its subsidiary, iCollector.com Technologies Ltd., using its proprietary technology platform.iCollector represented antique, fine art and premium collectible auction houses and galleries, whose inventories typically include fine and decorative arts, modern and contemporary art, memorabilia, wine, fine furniture and collectibles that were obtained primarily from Europe, Canada and the United States.iCollector catalogued its client’s inventory and featured it on its website located at www.icollector.com.iCollector also provided back-end auction-related products and services to galleries and auction houses for a fee, so that the auctions could be conducted more efficiently. During the 2009 fiscal year, iCollector’s operations declined by approximately 81%.Revenue from iCollector’s operations totaled $132,926 during the 2009 fiscal year, or approximately 1% of all the revenue the registrant earned. On May 21, 2009 Ableauctions and iCollector signed a License Agreement with ABC Live Auction World Ltd. (“ABC”).The effective date of the License Agreement was May 15, 2009.ABC is an employee-owned entity not otherwise affiliated with the registrant.Under the terms of the License Agreement, ABC has sublicensed all of iCollector’s auction and auction-hosting related technology, domain names, intellectual property and various other assets (including those assets used in the operations of NAALive) in considerationof the greater of50% of net profits realized from ABC’s operations or 10% of ABC’s net auction revenue.The sublicense is non-exclusive. At the end of 2009, the registrant continued to own the licensed assets, including any enhancements made to them by ABC.ABC also hired all of iCollector’s employees as of May 21, 2009 and is performing iCollector’s obligations under its auction and auction-hosting agreements.The contract with ABC included the obligation, upon sale or license of the iCollector business, to pay ABC a minimum of 25% of the consideration received upon completion of the transaction. NAALive In the past, the registrantpartnered with the National Auctioneers Association (“NAA”) to serve as its exclusive online auction contractor to broadcast business and industrial equipment auctions for its members on the website www.NAALive.com.The registrant promoted these services to NAA’s estimated 7,000 members with technology that the registrant developed. In the past, the registrant paid the NAA up to 20% of the fees the registrant collected for joint marketing.As noted above, ABC Live Auction World now hosts the NAALive auctions and the registrant’s relationship with NAALive has been terminated. Point of Sale (POS) Software and Services The registrant also earned revenues from its subsidiary, Rapidfusion Technologies, Inc.Rapidfusion has developed point-of-sale software and services for retailers.Revenue from sales of Rapidfusion’s products totaled $127,506, or approximately 1% of all the revenue the registrant earned during the 2009 fiscal year. -8- Table of Contents On June 8, 2009 the registrant and RapidFusion signed a License Agreement with Pacific Amber Technologies Inc. (“PATI”).The effective date of the License Agreement was June 1, 2009.PATI is an employee-owned entity not otherwise affiliated with the registrant.Under the terms of the License Agreement, PATI sublicensed all ofRapidFusion’s point of sale technology and its source code, domain names, intellectual property and various other assets used in the operations of Rapidfusion’s business in consideration for 50% of net profits realized from PATI’s operations or 5% of PATI’s gross profits from its point of sale revenues, whichever is greater.The sublicense is non-exclusive.At the end of 2009, the registrant continued to own the licensed assets, including any enhancements made to the licensed assets by PATI or any of its affiliates in the future.PATI also hired all of Rapidfusion’s employees as of June 8, 2009 and is performing Rapidfusion’s obligations under its contracts and warranty agreements. The contract with PATI included the obligation, upon sale or license of the RapidFusion business, to pay PATI a minimum of 25% of the consideration received upon completion of the transaction. Real Property Development In an effort to expand its business the registrant created Axion Investment Corporation, referred to in this discussion as “Axion”, to develop real estate and make short term loans.As noted above, the registrant’s former subsidiaries (including Axion) have been transferred to the Liquidating Trust, and accordingly the registrant no longer owns Axion. Gruv Development Through Axion, the registrant developed a vacant parcel of land located at 9655 King George Highway.The registrant refers to this development as Phase I of the Gruv Development in this report.The registrant acquired the property in August 2005 for $1,270,000. The registrant developed the property by improving it with a retail facility of approximately 4,326 square feet and with a residential complex consisting of 111 condominiums.The registrant entered into agreements to pre-sell 100% of the 111 residential condominiums prior to construction and collected approximately $1.92 million($2.34 million CAD) in deposits that were held in trust with Macdonald Realty Ltd.The registrant paid $341,446 ($366,749 CAD) to Macdonald Realty for its services at the time and budgeted an additional $600,082 ($689,750 CAD) to be paid to Macdonald Realty for the balance of commissions and bonuses due upon the successful completion of the sales and the final transfer of property title. On April 28, 2008, construction of Phase I commenced. On September 30, 2009 the construction of Phase I was substantially complete and a conditional occupancy permit was received from the City of Surrey. On November 6, 2009, the final occupancy permit was received and as of December 31, 2009, the registrant had completed sales of 101 of the 111 purchase contracts.As at December 31, 2009 fundstotaling $21,554,878 CAD were received and a $14.28 million ($16.42 million CAD) credit facility provided by the Royal Bank of Canada was fully repaid. In addition to the funds already received, as of the Change of Control Date approximately $3,100,000 CAD in additional funds were expected from the sale of the remaining 9 residential units and the 5 commercial units still available.All of these units are currently being held by Axion for sale. At December 31, 2009, based on a percentage of completion bases, the registrant recognized revenues of approximately $23,252,840 CAD from the total expected revenue of $26,767,466 CAD for the Gruv Development project.The registrant realized development costs of approximately $21,167,255 CAD against this revenue leaving a balance of $3,199,393 CAD outstanding in property held for development at December 31, 2009. -9- Table of Contents On October 6, 2008, the registrant entered into a Development Agreement to acquire a 50% interest in Surrey Central City Holdings Ltd. (“Surrey”), a private company controlled by Mr. Abdul Ladha, the registrant’s former Chief Executive Officer and a former director.Surrey owns four properties adjacent to Phase I of the Gruv Development.Through Surrey, the registrant intended to explore the potential of developing a second phase of this project by improving Surrey’s properties with a residential complex consisting of 76 to 138 condominiums. Under the terms of the Development Agreement, the registrant acquired a 50% interest in the capital stock of Surrey from Surrey’s sole shareholder, Bullion Reef Holdings Ltd. (“Bullion”), an entity controlled by Mr. Ladha and owned by the Ladha Family Trust.While Mr. Ladha is not a beneficiary of the Ladha Family Trust, members of his family are beneficiaries.The purchase price for the 50% interest was $1,347,440, subject to adjustment.According to the Development Agreement, the purchase price could be increased to reflect the increase in value that will accrue to the property if Surrey decides to develop the Property with a 6-storey complex rather than a 4-storey complex.The purchase price could also be increased to reflect the increase in value that would accrue to the property if Surrey were able to acquire a lot adjacent to the property commonly known as 13509 96th Avenue, which was owned by an unrelated third party.On October 20, 2008, Surrey entered into an agreement to purchase the lot for approximately $700,000 and the acquisition was completed on December 15, 2008.As a result, in accordance with the terms of the Development Agreement, the purchase price for the capital stock of Surrey was adjusted to $1,867,085 based on an increase in value that resulted from the purchase of the 5th lot. The registrant agreed to pay $673,720 of the purchase price for the Surrey capital stock in cash and the remainder with a promissory note due in one year bearing interest at the prime rate as announced by the Royal Bank of Canada plus 2% per annum.The promissory note also included a provision allowing Bullion to convert up to $1 million of the principal amount, and any interest accrued thereon, into shares of its common stock at a price of $0.432 per share.The total number of shares that could be issued if Bullion converted up to $1 million of principal and interest accrued thereon would total 2,465,277 shares.On April 30, 2009 Bullion assigned the promissory note to Abdul Ladha and his spouse, Hanifa Ladha.On July 27, 2009 Mr. and Mrs. Ladha each exercised their conversion rights and each received 1,204,021 shares of its common stock, which represented a conversion by each of them of $500,000 in principal amount and $20,136.99 in accrued interest.As of December 31, 2009 the promissory note had been paid in full. The Development Agreement also anticipated that Mr. Ladha and Overture Development Corporation would provide services to Surrey in developing the Property.These services included management of the build-out; work with government agencies to obtain approval of the development and acquisition of the plans, permits and approvals required to complete the build-out; provision of contractor’s services, including coordination with various trades for construction of the build-out and supervision and direction of construction of the build-out; preparation and implementation of a marketing plan; provision of construction bonds; and acquisition of financing and home warranty coverage for the development. Township Holdings Ltd. Through Township Holdings Ltd., Axion also holds a 1/3 interest in two vacant lots located in Langley, British Columbia. The lots are comprised of approximately 4.72 acres and are commonly known as 20514 - 80th Avenue and 20542 - 80th Avenue, Langley, British Columbia V3T 2V3.The properties were purchased on August 14, 2006 for a purchase price of $3.42 million, and as of the Change of Control Date they were being offered for sale by Axion. -10- Table of Contents Transfer of Subsidiaries to Liquidating Trust As noted above, the registrant’s former pre-Acquisition subsidiaries are now held by the Liquidating Trust, and those operations are in the process of being wound down and will eventually be liquidated.The registrant no longer holds any interest in any of the pre-Acquisition subsidiaries. Loans Axion provided short term loans to various businesses and individuals in Canada.The loans typically had terms of one year, earned interest at the rate of approximately 10% and were secured by real estate, general security agreements and personal guarantees, as appropriate.At December 31, 2009, Axion had approximately $2,688,011 outstanding in loans. Competition Online Liquidation Companies During the fourth quarter of the 2009 fiscal year and through the Closing Date, the registrant faced competition from traditional auctioneers and from online auction and liquidation companies that use the Internet to sell or auction surplus capital assets, equipment, and other consumer goods. During the fourth quarter of the 2009 fiscal year and through the Closing Date, most of its competitors, such as Overstock.com and Amazon.com, had larger customer bases, greater brand recognition and significantly greater financial, marketing and other resources than the registrant had. The registrant did not represent a significant competitive presence in the on-line liquidation industry. Real Estate Development The real estate industry is highly competitive, with developers and homebuilders competing for desirable properties, financing, raw materials and skilled labor.The registrant did not represent a significant competitive presence in the real estate development industry and the registrant did not expect that the registrant would ever have a competitive presence in that industry. Government Regulation Online Liquidation Companies During the fourth quarter of the 2009 fiscal year and through the Closing Date, the registrant had no significant expenses associated with legal or regulatory compliance. Real Estate Development The registrant’s former real estate development activities were centered in the general area of Vancouver, British Columbia.In order to develop property in British Columbia, the registrant was required to comply with various regulations promulgated by the British Columbia Superintendent of Real Estate.These regulations include, but are not limited to, the Real Estate Development Marketing Act of British Columbia. -11- Table of Contents Intellectual Property The registrant developed the majority of the software used in the on-line auction and point-of-sale businesses internally.The registrant took measures to protect its intellectual property, ranging from confidentiality and non-disclosure agreements for contractors and employees to deploying a modular development schedule where individual modules of software developed or coded by employees or contractors had no stand-alone benefits until they were integrated with the other modules. The registrant registered several internet domain names. When the registrant could, the registrant entered into confidentiality and invention assignment agreements with its employees and contractors, and nondisclosure agreements with parties with which the registrant conducted business in order to limit access to and disclosure of its proprietary information. Employees As of December 31, 2009 the registrant had a total of 5 people employed, all of whom are management or administrative staff.These five employees were no longer employed by the registrant as of the Change of Control Date. Item 1A.Risk Factors As a smaller reporting company the registrant is not required to provide this information. Item 1B.Unresolved Staff Comments As a smaller reporting company the registrant is not required to provide this information. Item 2.Properties During the fourth quarter of the 2009 fiscal year and through the Closing Date, the registrant owned or rented the following properties: 1963 Lougheed Highway – Until November 2, 2009, when the registrant sold this property, its corporate headquarters was located at 1963 Lougheed Highway, Coquitlam, British Columbia.The property consisted of approximately 19,646 square feet of commercial space and approximately 2,300 square feet of residential space.The registrant acquired it in 2005 at a price of $2,221,316 CAD.The purchaser, who was unrelated to the registrant, paid $3,400,000 CAD for the property.The registrant agreed to finance 80% of the purchase price, or $2,720,000 CAD.The loan has a term of 7 years and bears simple interest at the rate of 6.5% per annum.The payments are amortized over 20 years.The loan is secured by a mortgage, including an assignment of rents, recorded against the property.Consistent with the terms of the Exchange Agreement, this loan was distributed to the Liquidating Trust. 9655 King George Highway - On August 19, 2005, the registrant completed the purchase of real property located at 9655 King George Highway, Surrey, British Columbia V3T 2V3 from Imara Venture Ltd.The total purchase price was $1,270,000 CAD.The registrant developed the property by improving it with 5 retail units of approximately 4,326 square feet and with a residential complex consisting of 111 condominiums of approximately 91,132 square feet.By the Closing Date, the registrant had sold all but 9 of the condominiums and the 5 retail units.Consistent with the terms of the Exchange Agreement, the capital stock of Axion Investment Corporation, the owner of these units, has been distributed to the Liquidating Trust. -12- Table of Contents Properties belonging to Surrey Central City Holdings Ltd. On October 6, 2008, the registrant entered into a Development Agreement to acquire a 50% interest in Surrey Central City Holdings Ltd. (“Surrey”), a private company controlled by Abdul Ladha, a former officer and director.Surrey owned four properties adjacent to the property located at 9655 King George Highway.On October 20, 2008, Surrey entered into an agreement to purchase a fifth lot, 13509 96th Ave., for approximately $700,000 from an unrelated party.Prior to the Closing Date, the registrant had not begun developing this property.Consistent with the terms of the Exchange Agreement, the capital stock of Surrey Central City Holdings Ltd. has been distributed to the Liquidating Trust. Township Holdings Ltd. (“THL”) - 20514 - 80th Avenue and 20542 - 80th Avenue, Langley, British Columbia - On July 14, 2006 Axion Investment Corporation entered into a Joint Venture Agreement (“Agreement”) with two unrelated parties, Canitalia Industries Ltd. and 449991 B.C. Ltd., for the purpose of purchasing two vacant lots for development.The lots are comprised of approximately 4.72 acres and are commonly known as 20514 - 80th Avenue and 20542 - 80th Avenue, Langley, British Columbia V3T 2V3.THL purchased the Property on August 14, 2006 for a purchase price of $2.66 million ($2.99 million CAD).The property secures a loan in the amount of $1.3 million ($1.4 million CAD).The property is currently being offered for sale.Consistent with the terms of the Exchange Agreement, its interest in THL, the owner of this property, has been distributed to the Liquidating Trust. Other Property Up until November 2009 the registrant leased approximately 1,000 square feet of office space located at Suite 217, 323 East Matilija Street, Ojai, California.The monthly payments were $1,713 and the facility served as the operating office for Unlimited Closeouts Inc. Item 3.Legal Proceedings Not applicable. -13- Table of Contents PART II Item 5.Market for Common Equity and Related Stockholder Matters During the twelve month period ending December 31, 2009, the registrant’s common stock traded on the NYSE Amex (formerly the American Stock Exchange) under the symbol “AAC”, and had traded on this exchange since June 29, 2000.Prior to June 29, 2000 the registrant’s common stock traded on the Over-the-Counter Bulletin Board (OTCBB) under the symbol “ABLC”.The range of high and low sale prices per share for its common stock for each quarter during the period from January 1, 2008 through December 31, 2009, as published by NYSE Amex, is set forth below.The table gives effect to a 1-for-12 stock split that the registrant effected on January 15, 2009, but does not give effect to the 1-for-20 reverse stock split that was effected on February 5, 2010 in conjunction with the Acquisition. Quarterly Common Stock Price Ranges Quarter Ended High Low March 31 $ $ June 30 $ $ September 30 $ $ December 31 $ $ Quarter Ended High Low March 31 $ $ June 30 $ $ September 30 $ 0.94 $ December 31, 2009 $ $ 0.42 On the Change of Control Date of February 5, 2010, the registrant’s common stock was delisted from NYSE Amex, and assigned the symbol “SCOK”.The registrant’s common stock began trading on the Nasdaq Capital Market under the symbol “SCOK” on February 17, 2010. On February 5, 2010, the last sale price of the registrant’s common stock (under the trading symbol “AAC”) was $1.30.On March 26, 2010, the last sale price of registrant’s common stock (under the trading symbol “SCOK” was $31.05. There were 579 record holders of its common stock as of February 5, 2010.As of March 26, 2010, there were approximately 728 record holders of its common stock.This number does not include an indeterminate number of shareholders whose shares are held by brokers in street name. Other than the distribution of its pre-Acquisition assets of to the Liquidating Trust, and the assumption by the Liquidating Trust of its pre-Acquisition liabilities, the registrant have not paid dividends on its common stock since its inception.The decision to pay dividends on common stock is within the discretion of the board of directors.It is its current policy to retain any future earnings to finance the operations and growth of its business. -14- Table of Contents Recent Sales of Unregistered Securities Not applicable. Securities authorized for issuance under equity compensation plans The registrant maintains the following equity compensation plans.The discussions below give effect to the 1-for-12 reverse stock split the registrant effected on January 15, 2009 and the 1-for-20 reverse stock split the registrant effected on February 5, 2010. 2002 Stock Option Plan for Directors In 2002, the Board of Directors adopted a 2002 Stock Option Plan for Directors (the “Directors Plan”).The purpose of the Directors Plan is to attract and retain the services of experienced and knowledgeable individuals to serve as its directors.On the date the Directors Plan was adopted, the total number of shares of common stock subject to it was 11,057.This number of shares may be increased on the first day of January of each year so that the common stock available for awards will equal 5% of the common stock outstanding on that date, provided, however, that the number of shares included in the Directors Plan may not exceed more than 10% of all shares of common stock outstanding.The Directors Plan is administered by the Board of Directors, or any Committee that may be authorized by the Board of Directors, so long as any such Committee is made up of Non-Employee Directors, as that term is defined in Rule 16(b)-3(b) of the Securities Exchange Act of 1934.The grant of an option under the Directors Plan is discretionary.The exercise price of an option must be the fair market value of the common stock on the date of grant.An option grant may be subject to vesting conditions.Options may be exercised in cash, or with shares of the common stock of the registrant already owned by the person.The term of an option granted pursuant to the Directors Plan may not be more than 10 years. 2002 Consultant Stock Plan In 2002 the Board of Directors adopted a 2002 Consultant Stock Plan (the “Consultants Plan”).The purpose of the Consultants Plan is to be able to offer consultants and others who provide services to the registrant the opportunity to participate in the registrant’s growth by paying for such services with equity awards.The total number of shares of common stock subject to the Consultants Plan was increased from 27,084 to 133,334 as approved by the Board of Directors in 2003.The Consultants Plan is administered by the Board of Directors, or any Committee that may be authorized by the Board of Directors.Persons eligible for awards under the Consultants Plan may receive options to purchase common stock, stock awards or stock restricted by vesting conditions.The exercise price of an option must be no less than 85% of the fair market value of the common stock on the date of grant.An option grant may be subject to vesting conditions.Options may be exercised in cash, or with shares of the common stock of the registrant already owned by the person or with a fully recourse promissory note, subject to applicable law.The term of an option granted pursuant to the Consultants Plan may not be more than 10 years. -15- Table of Contents 1999 Stock Option Plan In 1999 the Board of Directors adopted a 1999 Stock Option Plan (the “Option Plan”).The purpose of the Option Plan is to be able to retain the services of employees and consultants and others who are valuable to the registrant and to offer incentives to such persons to achieve the objectives of the registrant’s shareholders.The total number of shares of common stock subject to the Option Plan is 45,417.The Option Plan is administered by the Board of Directors, or any Committee that may be authorized by the Board of Directors, so long as any such Committee is made up of Non-Employee Directors, as that term is defined in Rule 16(b)-3(b) of the Securities Exchange Act of 1934.Employees eligible for awards under the Option Plan may receive incentive options to purchase common stock.If a recipient does not receive an incentive option, he or she will receive a non-qualified stock option.The exercise price of an option must be no less than the fair market value of the common stock on the date of grant, unless the recipient of an award owns 10% or more of the registrant’s common stock, in which case the exercise price of an incentive stock option must not be less than 110% of the fair market value.An option grant may be subject to vesting conditions.Options may be exercised in cash, or with shares of the common stock of the registrant already owned by the recipient of the award.The term of an option granted pursuant to the Option Plan may not be more than five years if the option is an incentive option granted to a recipient who owns 10% or more of the registrant’s common stock, or 10 years for all other recipients and for recipients of non-qualified stock options. The following table illustrates, as of December 31, 2009, information relating to all of its equity compensation plans. Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column 2 Equity Compensation Plan Approved by Security Holders – 2002 Consultant Stock Plan 0 N/A 0 Equity Compensation Plan Approved by Security Holders – 1999 Stock Option Plan $ 96.00 0 Equity Compensation Plan Not Approved by Security Holders – 2002 Stock Option Plan for Directors 0 N/A 0 (1) This number reflects the reverse stock splits that were effected in January 2009 and February 2010. Repurchase of Common Stock Not applicable. -16- Table of Contents Item 6.Selected Financial Data As a smaller reporting company the registrant is not required to provide this information. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Management’s Discussion and Analysis of Financial Condition and Results of Operations discusses the registrant’s consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.On an on-going basis, management evaluates its estimates and judgments.Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. Acquisition of SinoCoking Coal and Coke Chemical Industries, Inc. As noted in Item 1 above, on December 30, 2009, the registrant’s shareholders approved a Plan and Agreement of Share Exchange, dated July 17, 2009 (the “Exchange Agreement”), with Top Favour Limited, a British Virgin Islands international business company (“Top Favour”), pursuant to which, on the terms and subject to the conditions set forth therein, the registrant (formerly named “Ableauctions.com, Inc.”) agreed to acquire all of the outstanding capital stock of Top Favour in exchange for the issuance of 3,117,952 shares of its common stock to the shareholders of Top Favour (the “Acquisition”).The Acquisition was consummated at 5:00 p.m. Pacific time on February 5, 2010 (the “Closing Date”). The Closing Date of the Acquisition is sometimes referred to in this report as the “Change of Control Date”.On the Change of Control Date of February 5, 2010: · The registrant ceased operating its historical auctions and real estate-related businesses, described below; · The registrant changed its name from “Ableauctions.com, Inc.” to “SinoCoking Coal and Coke Chemical Industries, Inc.” to reflect the business of Top Favour, a coal and coke producer in Central China; · All of the registrant’s directors and officers prior to the Acquisition resigned, and successor officers and directors designated by Top Favour Limited were appointed to the board and management; · All of the pre-Acquisition assets of the registrant (e.g. relating to online auctions, liquidation, real estate services, finance and development) were transferred to a liquidating trust (the “Liquidating Trust”); these assets included the capital stock of the registrant’s pre-Acquisition subsidiaries; · The Liquidating Trust assumed all of the registrant’s pre-Acquisition liabilities; · Top Favour Limited and its controlled companies and subsidiaries became controlled companies and subsidiaries of the registrant; · The business, operations and assets of Top Favour Limited (e.g., production of coal and coke) became the sole business, operations and assets of the registrant. -17- Table of Contents Liquidation of Registrant’s Former Business The operations of the registrant’s former pre-Acquisition subsidiaries, now held by the Liquidating Trust, are in the process of being wound down and will eventually be liquidated.Any proceeds from the liquidation which remain after the payment of liabilities and expenses relating to the liquidation will be distributed by the Liquidating Trust to the shareholders of record immediately prior to the consummation of the Acquisition. Overview The information below relates to the registrant’s business as constituted and operated in the twelve month period ending December 31, 2009.The following discussion describes the registrant’s business prior to the Change of Control Date and consummation of the Acquisition.As noted above, the registrant ceased operating the former auctions and real estate-related businesses on February 5, 2010.Unless otherwise indicated, or unless the context requires otherwise, the business, operations and financial results described and discussed in this report refer to the pre-Acquisition business, operations and financial results of the registrant, then known as Ableauctions.com, Inc. Prior to the Acquisition, the registrant provided liquidation and merchandizing services along with auction and point-of-sale technology to businesses to assist them with managing the sale of their products.For several years the registrant provided the online auction technology and point-of-sale services directly to its customers, but effective June 8, 2009, the registrant licensed its point-of-sale and online auction operations to third parties to provide these services. The registrant also provided mortgages and loans to individuals and companies, and developed real estate.The registrant classified its business interests into four reportable segments: the auction, liquidation and technology business, which consisted principally of liquidation and merchandizing services; loans, which consisted of mortgages and loans; real property and property development, which consisted principally of properties held for development; and a segment the registrant called “other” which encompassed its corporate activities such as investor and public relations and the management of cash and marketable securities held for investment. The registrant’s plan when the registrant acquired Able Auctions (1991) Ltd. in August 1999 was to expand its operations by purchasing bricks and mortar auction businesses throughout North America and developing the technology to allow them to broadcast their call auctions over the internet.However, after making several acquisitions the registrant decided to abandon this strategy, due to the high cost of maintaining the auction businesses.Instead, the registrant turned its efforts to developing software that would allow the registrant to host auctions on-line.During 2004 the registrant entered into an agreement with the National Auctioneers Association to host on-line auctions for its members and the registrant used its technology for those auctions.In 2003, the registrant began a relationship with eBay.Prior to December 31, 2008, its subsidiaries, iCollector.com Technologies Ltd. and iCollector International Ltd., used eBay’s Live Auction Platform to provide services to arts, collectible and antique auction houses to broadcast their auctions over the Internet.The fees the registrant earned from these auction broadcasts were split equally with eBay. On December 31, 2008 eBay stopped providing its auction platform technology.After that date, the registrant provided these auction broadcast services using its proprietary technology platform through its website. -18- Table of Contents In 2004 the registrant entered the business of liquidating excess inventory.Depending on the service the registrant provided, the registrant would either purchase the inventory and re-sell it, or the registrant would act as a broker between the seller and a purchaser. During 2004 the registrant also acquired Rapidfusion Technologies, Inc.Rapidfusion Technologies, Inc. developed and sold point-of-sale software and services for retailers. During 2005 the registrant merged two of its subsidiaries, iTrustee.com Technologies Ltd. and Able Auctions (1991) Ltd.The new entity was named Stanford Development Corporation.On September 7, 2006 Stanford Development Corporation changed its name to Axion Investment Corporation.Axion Investment Corporation developed real estate and made short term loans. The registrant intended to continue to expand its business by increasing the number of auctions the registrant held on-line, and by finding lucrative liquidation opportunities.The registrant continually contacted auction houses, art galleries and dealers throughout the world in an effort to increase the number of auctions the registrant hosted.Liquidation opportunities come through bankruptcies, credit foreclosures, and importers, manufacturers and other liquidators who needed to dispose of merchandise quickly.However, its business was adversely affected by the recession in the United States, from which the registrant derived most of its auction and liquidation revenues.The recession in the United States affected the capital available for purchasing goods that are not necessities.The impact of this was evident in its liquidation operations, where revenues were 139% lower and in its live auction business, where revenues decreased by 81% during the fiscal year ended December 31, 2009. One segment of its business invested in and developed real property.The registrant developed one project and the registrant was preparing for the development of the second project when the registrant entered into the Acquisition. Another segment of its business provided short term loans to various businesses and individuals in Canada.The loans typically had terms of one year, earn interest at the rate of approximately 10% and are secured by real estate, general security agreements and personal guarantees, as appropriate.At December 31, 2009, the registrant had outstanding approximately $2,688,011 in loans. As discussed below, the registrant saw a reduction in its auction and liquidation revenues as a result of the recession in the U.S. During the fiscal year ended December 31, 2009, the registrant had no off-balance sheet arrangements, special purpose entities or financing partnerships. During the fiscal year ended December 31, 2009, the registrant had no commitments for capital expenditures. -19- Table of Contents On or around February 3, 2010 the registrant’s board of directors (as it was constituted prior to the Acquisition) received a letter from a shareholder written pursuant to Fla. Stat. § 607.07401 demanding that the board take legal action against the members of the board and certain parties related to its former Chief Executive Officer, Abdul Ladha, for breaching and/or aiding and abetting the breach of the fiduciary duties of loyalty and disclosure, relating to actions taken prior to the Change of Control Date and unrelated to the Acquisition transaction.The Liquidating Trust agreed to fully indemnify the registrant post-Acquisition for any damages that the registrant would sustain if a shareholder derivative action is filed.Even though the registrant does not expect to have any significant costs related to a legal action, if one is filed, the registrant’s involvement in a legal action such as described above may divert management’s attention from its day-to-day operations and disrupt its business. Critical Accounting Policies and Estimates The registrant has identified several accounting principles that the registrant believe are key to an understanding of its financial statements.These important accounting policies require management’s most difficult, subjective judgments. Foreign Currency Translation The registrant had operations in both Canada and the U.S. with significant transactions in the currencies of both countries.Consequently, the registrant was exposed to and experienced significant gains and losses in respect to foreign exchange. In its financial statements for the fiscal year ended December 31, 2009, the registrant accounted for foreign currency transactions and translation of foreign currency financial statements under Statement of Financial Accounting Standards No. 52, “Foreign Currency Translation”.The registrant used the current rate method as the functional currency during that period was the Canadian dollar. All assets and liabilities are translated at the current rates, while shareholder’s equity accounts are translated at the appropriate historical rate or rates.Revenues and expenses are translated at the weighted-average rate for the year.Gains and losses from restatement of foreign assets and liabilities are included in comprehensive income. Revenues and expenses are translated at the rates of exchange prevailing on the dates such items are recognized in earnings. Financial statements of the Canadian subsidiaries are translated into U.S. dollars using the exchange rate at the balance sheet date for assets and liabilities.The registrant’s investments in the structural capital of the Canadian subsidiaries have been recorded at the historical cost in U.S. dollars.The resulting gains or losses are reported as a separate component of shareholders’ equity.During the fiscal year ended December 31, 2009, the functional currency of the Canadian subsidiaries was the local currency, the Canadian dollar. -20- Table of Contents During the 2009 fiscal year, the registrant’s investment in loans generated approximately $259,418 in revenues.As of December 31, 2009, approximately 16% of the value of the registrant’s assets were held in the form of loans and 39% of the value of its assets were held in the form of real estate. Type Carrying Amount % of Total Assets Cash & Current Assets $ % Other Assets $ .6 % Equipment(head office) $ .4 % Real Estate (development) $ % Real Estate (Joint Venture) $ % Real Estate (Surrey City Central Holdings Limited) $ % Loans $ % Total $ % Revenue Recognition During the fiscal year ended December 31, 2009, a substantial portion of the registrant’s revenues were earned through non-traditional sources, particularly real property development.The registrant’s policies with respect to the timing and amount of revenue recognition from itsbusiness activities are critical to an understanding of its financial statements. Auction liquidation and technology business The registrant’s net revenues resulted from fees and revenue associated with internet-based listing fees and auction activities.Internet-related listing fees are derived principally from enabling independent auction houses to simultaneously broadcast their auctions over the Internet.These fees are recognized upon successful completion of each individual auction when the final terms of sales and commissions have been determined. The registrant generally earned revenues from its auction activities either through consignment sales, or through sales of inventory the registrant purchased.For consignment sales, the registrant earned auction fees charged to consignees, and buyer’s premiums charged to purchasers, determined as a percentage of the sale price.For inventory sales, the registrant earned a profit or incurred a loss on the sale, to the extent the purchase price exceeded or was less than the purchase price paid for such inventory. For each type of auction revenue an invoice was rendered to the purchaser, and the registrant recognized revenue, at the date of the auction.The auction purchase creates a legal obligation upon the purchaser to take possession of and pay for the merchandise.This obligation generally provides the registrant with reasonable assurance of collection of the sale proceeds, from which its earnings are derived, including the fees from consignees and purchasers, as well as resale profits. -21- Mortgages and Loans (a) Mortgages are stated at cost which includes amounts advanced and applicable charges, less repayments. (b) Interest is accounted for on the accrual basis for amounts advanced unless a mortgage is identified as impaired.For amounts committed but unadvanced, recognition of such fees as revenue would be deferred until the advance of the loan. (c) A mortgage is classified as impaired when, in the opinion of the registrant, there is reasonable doubt as to the ultimate collectibility of principal and interest. (d) When a mortgage is identified as impaired, the accrual of interest is discontinued.A provision for estimated losses is recorded when the principal and accrued interest exceed the estimated net underlying value of the security or if management otherwise feels a provision would be prudent. Real property and property development a)Real estate rental Rental income in respect to commercial and residential property leases is recognized on a straight-line basis over the lease term. b)Real property sale For condominium development projects, profit is recognized on the percentage-of-completion method in respect to individual units sold on a pre-sale basis, when all the following criteria are met: i. Construction is beyond a preliminary stage. ii. The buyer may only receive a refund in the circumstances of non-delivery of the unit. iii. Sufficient units have already been sold to assure that the entire property will not revert to rental property. iv. Sales prices are collectible.Pursuant to EITF 06-8, the collectibility of the sales price is assessed by the Company primarily based on the adequacy of the buyer’s continuing investment in the form of non-refundable deposits, and the age and location of the property.The credit standing of the buyer is taken into account if known. v. Aggregate sales proceeds and costs can be reasonably estimated. Deposits received in respect to sales which do not meet the criteria for revenue recognition described above are accounted for by the registrant as deposits until the criteria are met. Segmented information Because the registrant facilitated auctions and liquidations over the internet, participants could come from anywhere in the world.However, its business presence during the fiscal year ended December 31, 2009 was in both Canada and the U.S. In accordance with Statement of Financial Accounting Standards No. 131, “Disclosures about Segments of an Enterprise and Related Information”, the registrant makes required disclosures of information regarding its geographic segments. -22- Table of Contents Stock Based Compensation On occasion the registrant would grant stock options.Consequently, the accounting policies by which the registrant accounts for these options is critical to an understanding of its financial statements. The registrant has chosen to account for stock based compensation using Accounting Principles Board Opinion No. 25, “Accounting for Stock Issued to Employees.”Accordingly compensation cost for stock options is measured as the excess, if any, of the quoted market price of its stock at the date of the grant over the amount an employee is required to pay for the stock. The registrant adopted the disclosure provisions of Statement of Financial Accounting Standards No. 123, “Accounting for Stock Based Compensation” for stock options granted to employees and directors.The registrant discloses, on a supplemental basis, the pro-forma effect of accounting for stock options awarded to employees and directors, as if the fair value based method had been applied, using the Black-Scholes model.On October 1, 2006, the registrant adopted SFAS 123(R) which requires that employee stock option expense be recognized under the fair value method rather than the intrinsic value method.The registrant has evaluated the impact of the adoption of SFAS 123(R) and based on contractual obligations, recurring customary grants such as those to the Board of Directors, and vested options in place, the registrant believe the impact will not be significant to its overall results of operations and financial position for the fiscal year ended December 31, 2009. Income Taxes Income taxes are provided for in accordance with Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes”.A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting and net operating loss carry forwards.Deferred tax expense (benefit) results from the net change during the year of deferred tax assets and liabilities. For the fiscal year ended December 31, 2009, the registrant had net operating losses carried forward of approximately $9,173,960 which expire in years ranging from 2010 to 2029.The registrant has provided a full valuation allowance of approximately $2,984,712 on the deferred tax asset because of the uncertainty of realizability. Contractual Obligations At December 31, 2009, the registrant was committed under the following contractual obligations: Contractual Obligations Payments Due By Period Total Less than 1 year 1 to 3 Years 3 to 5 Years Over 5 Years Operating lease obligations $ $ - - - These contractual obligations have been assumed by the Liquidating Trust to the extent that they were not terminated. -23- Table of Contents Results of Operations Year ended December 31, 2009 compared to the Year ended December 31, 2008, factoring in discontinued operations. Revenues.During the year ended December 31, 2009, the registrant had revenues of $21,333,606 as compared to $2,806,136 during the year ended December 31, 2008, an increase of 660%.The substantial increase in revenues was directly attributable to the sale of the condominiums included in its Gruv Development project, which accounted for $19,722,627, and $1,400,508 which was attributable to the registrant's auction and liquidation operations. The decrease in revenue from its auction and liquidation services was the result of a decrease in demand of liquidation inventory from top retailers. During the year ended December 31, 2009, the registrant had investment income of $259,418 compared to $207,781 for the year ended December 31, 2008.The increase in investment income is a result of a slight increase inthe registrant's mortgage portfolio which totalled $2,688,011 at December 31, 2009 compared to $2,294,745 at December 31, 2008. Operating Expenses.Operating expenses, which include but are not limited to employee salaries and benefits, management fees, rent, utilities, expenses for accounting and legal services and insurance, totalled $3,785,889, or 18% of net revenues, for the year ended December 31, 2009 as compared to $2,942,138, or 105% of net revenues, for the year ended December 31, 2008.As a percentage of revenues, operating expenses decreased significantly due to the large proportionate increase in revenues that resulted from real estate operations 2009. Gross Profit and Cost of Revenues.Cost of revenues was $15,590,124 or 73% of revenues for the year ended December 31, 2008, compared to $2,065,759 or 74% of revenues during the same period in 2008.Cost of sales for 2009 increased as a result of substantially higher revenues generated fromthe registrant's real estate operations. Gross profit was $5,743,482 or 27% of total revenue for the year ended December 31, 2009, compared to gross profit of $740,377 or 26% of total revenue for the year ended December 31, 2008. Net Income.The registrant realized a net income of $2,881,992 or $8.49 per share for the year ended December 31, 2009 as compared to a net loss of $2,771,826 or $(10.11) per share for the year ended December 31, 2008.The gain for the year ended December 31, 2009 is directly attributable to profits earned from its real estate operations. Liquidity and Capital Resources As of February 5, 2010,the registrant'spre-Acquisition operations ceased and its assets were transferred to the Liquidating Trust, which also assumed its liabilities. In 2008, the registrant had a deficiency in its working capital of $4,202,436.In 2009, the registrant had a surplus in its working capital of $5,778,793.The registrant had cash and cash equivalents of $5,954,677, accounts receivables of $663,530, employee receivable of $250,000, current portion of loans receivable of $171,582, inventory of $133,263 and prepaid expenses of $45,031 minus current liabilities of $1,439,290 at December 31, 2009. -24- Table of Contents Cash flow from operating activities was $3,276,354 during the year ended December 31, 2009 as compared to cash used in operating activities of $1,370,384 during the year ended December 31, 2008.The change in operating cash flow between 2008 and 2009 was primarily due to completion of the Gruv Development and the cash generated from the sale of the condominium units. Cash flow from investing activities during the fiscal year ended December 31, 2009 was $8,979,523.Cash was generated from the sale ofthe registrant's property held for development and repayment of loans in its loan and mortgage portfolio.Cash flow used in financing activities was $6,556,546, which primarily resulted from repayment of bank loans and repayment of advances received from a director. As of December 31, 2009,the registrant's holdings included the following: Type Carrying Amount % of Total Assets Cash & Current Assets $ % Other Assets $ % Equipment $ % Real Estate (development) $ % Real Estate (Joint Venture) $ % Real Estate (Surrey City Central) $ % Loans $ % Total $ % As noted above, during the fiscal year ended December 31, 2009, the registrant received income of $259,418 from investments in loans. As of December 31, 2009, the guarantees, commitments, lease and debt agreements or other agreements that could trigger an adverse change inthe registrant's credit rating, earnings, cash flows or stock price, including requirements to perform under standby agreements, were as follows: a) The registrant was committed to payments with respect to an agreement to lease office premises.Future minimum payments required under the lease are as follows: $ $ b) The registrant was committed to additional commissions and bonuses to be paid in the amount of $255,049 ($268,058 CAD) upon the successful completion of the sale and transfer of the remaining nine residential and five commercial strata lots related to the Gruv Development. c) The registrant had unconditionally guaranteed the interest and repayment of a demand loan to Envision Credit Union (“ECU”) related to Township Holdings Ltd.The guarantee continues until the loan, including accrued interest and fees, has been paid in full, with the final loan amount due upon demand.The registrant estimated a value of $40,535 for this guarantee, and the registrant has provided a provision of $40,535 for the guarantee liability, which is included in accounts payable and accrued liabilities at December 31, 2009. As noted above, all of these commitments have been assumed by the Liquidating Trust. During the fiscal year ended December 31, 2009, the registrant did not have off-balance sheet arrangements. -25- Table of Contents Information Regarding its Operations Subsequent to the Fiscal Year End through the Closing Date. The registrant’s auction, liquidation and real estate operations continued after December 31, 2009 through February 5, 2010, the Closing Date of the Acquisition.During that period, the registrant earned revenues of $41,847, had operating expenses of $1,333,891 and had a gross profit of $10,990.Cost of revenues for this period totaled $30,857.The registrant’s net loss through the Closing Date of the Acquisition was $1,303,246.On the Closing Date, its auction, liquidation and real estate operations were discontinued. Item 7A.Quantitative and Qualitative Disclosures About Market Risk As a smaller reporting company the registrant is not required to provide this information. Item 8.Financial Statements and Supplementary Data Reference is made to the financial statements, the reports thereon, the notes thereto, and supplementary data commencing at page F-1 of this Form 10-K, which financial statements, reports, notes, and data are incorporated herein by reference. -26- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of SINCOCOKING COAL & COKE CHEMICAL INDUSTRIES, INC.: We have audited the consolidated balance sheets of SinoCoking Coal & Coke Chemical Industries, Inc. (formerly Ableauctions.com) (the “Company”) as of December 31, 2009 and the consolidated statements of operations, comprehensive income (loss), stockholders’ equity and cash flows for the year then ended.The consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. The consolidated financial statements of Ableauctions.com, Inc. as of December 31, 2008, were audited by other auditors whose report dated February 26, 2009, expressed an unqualified opinion on those statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (PCAOB) in the United States of America.Those standards require that we plan and perform an audit to obtain reasonable assurance whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provide a reasonable basis for our opinion. In our opinion the consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2009 and the consolidated results of its operations and its cash flows for the year then ended in conformity with generally accepted accounting principles in the United States of America. MEYERS NORRIS PENNY LLP Vancouver, Canada March 25, 2010 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Ableauctions.com, Inc.: We have audited the accompanying consolidated balance sheet of Ableauctions.com, Inc. as of December 31, 2008, and the related consolidated statements of income, stockholders’ equity and comprehensive income, and cash flows for the year ended December 31, 2008. Ableauctions.com, Inc.’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audit.The consolidated financial statements of Ableauctions.com, Inc. as of December 31, 2007, were audited by other auditors whose report dated March 26, 2007, expressed an unqualified opinion on those statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Ableauctions.com, Inc. as of December 31, 2008, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ “Cinnamon Jang Willoughby & Company” Chartered Accountants Burnaby, Canada February 26, 2009 MetroTower II - Suite 900 - 4720 Kingsway, Burnaby, BC Canada V5H 4N2.Telephone: +1 Fax: +1 HLB Cinnamon Jang Willoughby & Company is a member of HLB International. A world-wide organization of accounting firms and business advisors F-2 SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC. (FORMERLY ABLEAUCTIONS.COM, INC.) CONSOLIDATED BALANCE SHEETS (Expressed in United States dollars, unless otherwise stated) DECEMBER 31 ASSETS Current Cash and cash equivalents $ $ Accounts receivable – trade, net of allowance Employee receivable (Note 15) Mortgages and loans receivable (Note 4) Inventory Prepaid expenses Deposits Mortgages and loans receivable (Note 4) 320,558 Property and equipment (Note 5) Property held for sale (Note 6) Investment in joint venture (Note 7) Investment in Surrey City Central (Note 8) $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 15) Bank loan (Note 9) STOCKHOLDERS’ EQUITY Capital Stock (Note 16) Authorized: 100,000,000 common shares with a par value of $0.001 each Issued and outstanding: 405,694 common shares at December 31, 2009 295,348 common shares at December 31, 2008 Additional paid-in capital Deficit ) ) Accumulated Other Comprehensive Income $ $ Contingent Liabilities (Note 20) Commitments (Note 21) The accompanying notes are an integral part of these consolidated financial statements F-3 SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC. (FORMERLY ABLEAUCTIONS.COM, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS (Expressed in United States dollars, unless otherwise stated) YEAR ENDED DECEMBER 31 Revenues Sales and Commissions $ $ Cost of Sales Gross Profit Investment Income (Note 11) Operating Expenses Accounting and legal Advertising and promotion Automobile and travel Bad debts Commission Depreciation Insurance Interest and penalties Investor relations and shareholder information Management fees, salaries and benefits (Note 15) Office and administration Rent, utilities and maintenance Telephone and internet Income (Loss) from Operations ) Other Items Foreign exchange loss ) ) Share of loss of joint venture (Note 7) ) ) Gain on sale of asset (Note 5) - Impairment of intangible assets (Note 5) - ) Impairment of property and equipment (Note 5) - ) Loss on settlement of legal claim (Note 10) - ) ) Net Income (Loss) $ $ ) Basic Earnings (Loss) per Share $ $ ) Diluted Earnings (Loss) per Share $ $ ) Weighted Average Number of Shares Outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. F-4 SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC. (FORMERLY ABLEAUCTIONS.COM, INC.) CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Expressed in United States dollars, unless otherwise stated) YEAR ENDED DECEMBER 31 Net Income (Loss) $ $ ) Other Comprehensive Income (Loss), net of tax Foreign currency translation adjustments ) Consolidated Comprehensive Income (Loss) $ $ ) The accompanying notes are an integral part of these consolidated financial statements F-5 SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC. (FORMERLY ABLEAUCTIONS.COM, INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in United States dollars, unless otherwise stated) YEAR ENDED DECEMBER 31 Cash Flows from Operating Activities Net Income (loss) from operations $ $ ) Non-cash items included in net loss: Depreciation Bad debts - Stock-based compensation - Impairment of inventory Gain on sale of asset ) Impairment of intangible assets - Impairment of property and equipment - Share of net loss of joint venture Changes in operating working capital items: (Increase) Decrease in accounts receivable ) (Increase) Decrease in inventory ) (Increase) Decrease in prepaid expenses ) (Increase) Decrease in employee receivable ) Increase (Decrease) in accounts payable and accrued liabilities Increase (Decrease) in deferred revenue - ) Net cash from (used in) operating activities ) Cash Flows from Investing Activities Proceeds on sale (Purchase) of property and equipment ) Sale (Purchase) of property held for sale ) Loan repayments ) ) Loan advances Investment in Surrey City Central ) ) Investment in joint venture ) ) Other receivables - Deposits - Net cash from (used in) Investing Activities ) Cash Flows from Financing Activities Proceeds from (Repayment of) bank loan ) Advances from (Repayment to) Director ) Capital stock issued for cash, net of share issuance costs - Purchase of treasury stock ) ) Net cash from (used in) financing activities ) Increase (decrease) in Cash and Cash Equivalents for the Year ) Cash and Cash Equivalents, Beginning Of Year Effect of Exchange Rates on Cash ) Cash and Cash Equivalents, End of Year $ $ Supplemental Disclosures With Respect To Cash Flows (Note 12) The accompanying notes are an integral part of these consolidated financial statements. F-6 SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC. (FORMERLY ABLEAUCTIONS.COM, INC.) CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Expressed in United States dollars, unless otherwise stated) DECEMBER 31, 2 COMMON STOCK ADDITIONAL PAID-IN CAPITAL ACCUMULATED OTHER COMPREHENSIVE INCOME TREASURY STOCK, AT COST DEFICIT TOTAL STOCKHOLDERS’ EQUITY Balance, December 31, 2007 $ ) $ ) $ Issuance of capital stock 50 Fractional share adjustment Repurchase of treasury stock ) ) Cancellation of treasury stock ) ) ) - Stock-based compensation Translation adjustment ) ) Income (loss) for the year ) ) Balance, December 31, 2008 $ $ $ $
